375 F.2d 774
UNITED STATES of America, Appellee,v.Phillip Frank COLTRAINE, Jr., Appellant.
No. 10961.
United States Court of Appeals Fourth Circuit.
Argued Feb. 10, 1967.Decided April 3, 1967.

Harrell Powell, Jr., Winston-Salem, N.C.  (Court-appointed counsel) (White, Crumpler, Powell & Pfefferkorn, Winston-Salem, N.C., on brief), for appellant.
William H. Murdock, U. S. Atty., (H. Marshall Simpson, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit judges.
PER CURIAM:


1
In the trial of this whisky case, we find no error affecting any substantial right of the defendant.1


2
Affirmed.



1
 Judge Bell expressed approval of the result and the disposition of this case by a per curiam opinion substantially in the form of the foregoing, but he died before the opinion was prepared